97 S.E.2d 869 (1957)
246 N.C. 214
Mrs. Sarah M. ALFORD, Widow; Michael Alford, Patricia Alford and Virginia Alford, Minor Children; Mayard S. Alford, Deceased,
v.
QUALITY CHEVROLET COMPANY and Lumbermen's Mutual Casualty Company.
No. 460.
Supreme Court of North Carolina.
May 8, 1957.
*871 Vaughan S. Winborne, Samuel P. Winborne, By: Vaughan S. Winborne, Raleigh, for plaintiffs, appellants.
Carpenter & Webb, By: Wm. B. Webb, Charlotte, for defendants, appellees.
HIGGINS, Justice.
A number of procedural questions are made the basis of exceptions. However, in the view this Court takes of the case it is not necessary to consider them. The decisive question is whether the specific findings made by the commission support the finding and conclusion that the deceased employee's death was the result of an injury by accident arising out of and in the course of his employment. Whether the accident grew out of the employment is a mixed question of law and fact which the court had the right to review on appeal. If the detailed findings of fact forced a conclusion opposite that reached by the commission, it was the duty of the court to reverse the commission. Thomason v. Red Bird Cab Co., 235 N.C. 602, 70 S.E.2d 706.
If it be conceded the course of employment included the travel home, then certainly there must be reasonable continuity between the employment and the travel. When travel is contemplated as part of the work the rule is stated in 58 Am.Jur., p. 722, Sec. 214, as follows: "* * * the employment includes not only the actual doing of the work but also a reasonable margin of time and space necessary to be used in passing to and from the place where the work is to be done, when the latter is expressly or impliedly included in the terms of the employment." Citing Bountiful Brick Co. v. Giles, 276 U.S. 154, 48 S.Ct. 221, 72 L.Ed. 507; Guiliano v. Daniel O'Connell's Sons, 105 Conn. 695, 136 A. 677, 678, 56 A.L.R. 504. In the latter case the court said: "The period of employment covers the working hours * * * and such reasonable time as is required to pass to and from the employers' premises."
"It has become axiomatic that under the Workmen's Compensation Act the words `arising in the course of the employment' relate to the time, place and circumstances under which an accidental injury occurs." Withers v. Black, 230 N.C. 428, 53 S.E.2d 668, 672; Wilson v. Mooresville, 222 N.C. 283, 22 S.E.2d 907. The converse of the rule is thus stated in Withers v. Black: "Manifestly, the finding that the claimant's injury arose in the course of the employment was required by the evidence that it occurred during the hours of the employment and at the place of the employment while the claimant was actually engaged in the performance of the duties of the employment. Hildebrand v. [McDowell] Furniture Co., 212 N.C. 100, 193 S.E. 294."
The commission found the employee had left the place of his employment and had spent five hours in activities which, to say the least, were totally disassociated from both his employment and his travel home. At the time of the fatal accident the employee cannot be said in any reasonable view of the facts to have been on his way home from his employment. Actually he was on his way home from a night out. All reasonable time for travel home from work had expired before he returned to Monroe from Marshville at midnight. The record shows abandonment of employment rather than deviation from it.
The facts found show that the deceased employee did not sustain an injury by accident arising out of and in the course of his employment. The judgment of the Superior Court of Union County is
Affirmed.